DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-5, 7-12, 14-17, 19 and 20 in the reply filed on March 17, 2022 is acknowledged.  Note that claim 18 was included by the examiner since it is directed to Species II, as in withdrawn claims 6 and 3. The traversal is on the ground(s) that since the differences between Species I and II are trivial and would require very little addition to search time.  Both species of the invention function in an identical manner.  This is found to be persuasive and an examination of ALL claims 1-20 follows.  Examiner appreciates the attorney’s professionalism and respectful prosecution of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 4, “a laminar component” is recited, however, in claim 1, line 9, “at least one component that is exposed”(i.e. exposed component) is also positively recited. This raises double inclusion issues since these two claim recitations are defining the same element.
In claim 10, line 4, “a laminar component” is recited, however, in claim 10, line 9, “a component exposed”(i.e. exposed component) is also positively recited. This raises double inclusion issues since these two claim recitations are defining the same element.
	In claim 15, line 15, the phrase “said wick container” lacks antecedent basis.  The phrase to should be changed to --said wick holder--, since antecedent basis is provided in line 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al ‘025.
As to claim 1, Hart et al ‘025 discloses a spill-proof, passive air freshener refill cartridge 25 comprising a fragrance supply canister having a reservoir 26 at least partially filled with liquid fragrance 27; a top cover 22 for the reservoir having a downward projecting well 23 having a bottom opening below a top level of the liquid fragrance, see Figure 6a, being sealed closed with a puncturable membrane 24; a wick 1/1’ having both a pole component 2’ which can be shoved in a downwardly direction within the well so as to puncture the membrane and immerse a lower portion of the pole component within the liquid fragrance in order to activate the refill cartridge, and at least one component 3 that is exposed to the atmosphere and from which said liquid fragrance can evaporate into the atmosphere; the exposed component being in contact with the pole component so that liquid fragrance from the pole component is transferred via capillary action to the exposed component. See Figures 1-6b and col. 3, line 52 through col. 5, line 39.  
 	As to claim 3, see the pole component 2’,  a laminar component 3 which has is X-axis perpendicular to the Y-axis of the pole component and unitary therewith; and a wall component, see Figure 5d, and coaxial with the pole component and in contact with the laminar component.
	As to claim 7, see Figures 3a and 5d and bottom end of pole component 2’ that is conical and terminates  in a point.
Claim(s) 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0175425 A1(McGee et al).
As to claim 1, McGee et al ‘425 discloses a spill-proof, passive air freshener refill cartridge 10 comprising a fragrance supply canister having a reservoir 15 at least partially filled with liquid fragrance 20; a top cover 60 for the reservoir having a downward projecting well 55 having a bottom opening below a top level of the liquid fragrance, see Figure 1, being sealed closed with a puncturable membrane 45; a wick having both a pole component 40 which can be shoved in a downwardly direction within the well so as to puncture the membrane and immerse a lower portion of the pole component within the liquid fragrance in order to activate the refill cartridge, and at least one component 45 that is exposed to the atmosphere and from which said liquid fragrance can evaporate into the atmosphere; the exposed component being in contact with the pole component so that liquid fragrance from the pole component is transferred via capillary action to the exposed component. See Figures 1 and 2 and paragraphs [0024-0027].  
 	As to claim 3, see the pole component 40,  a laminar component 45 which has its X-axis perpendicular to the Y-axis of the pole component and unitary therewith; and a wall component, see Figure 1, coaxial with the pole component and in contact with the laminar component.
	As to claim 7, see Figures 1 and 2 and bottom end of pole component 40 that is conical and terminates  in a point.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0264290 A1(Hafer et al).
As to claim 1, Hafer et al ‘290 discloses a spill-proof, passive air freshener refill cartridge 100 comprising a fragrance supply canister having a reservoir 102 at least partially filled with liquid fragrance 104; a top cover 116 for the reservoir having a downward projecting well 116 having a bottom opening below a top level of the liquid fragrance, see Figures 1-5 and paragraph [0031]( where it discloses the projecting well 116 can be part of the container assembly-i.e. top cover), being sealed closed with a puncturable membrane 24; a wick having both a pole component 108 which can be shoved in a downwardly direction within the well so as to puncture the membrane with element 110 and immerse a lower portion of the pole component within the liquid fragrance in order to activate the refill cartridge, see paragraphs [0021-0038], and at least one component 528 that is exposed to the atmosphere and from which said liquid fragrance can evaporate into the atmosphere; the exposed component being in contact with the pole component so that liquid fragrance from the pole component is transferred via capillary action to the exposed component. See Figures 1-5 and paragraphs [0021-0051].  
As to claim 2, see tear-away removable circumferential strip 318 around element 110, when removed enables the wick to be pushed in a downward direction.  See Fig. 3 and paragraphs [0040-0041], note the removable strip 318 can be different materials to be torn away.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0175425 A1(McGee et al) in view of US 2007/0057087 A1(Elliot et al).
McGee et al ‘425 discloses all the featured elements of the instant invention, as discussed above in paragraph 8, except for the bottom end of the pole component being equipped with a rigid sharpened attachment.  Elliot et al ‘087 discloses a spill proof, passive air freshener refill cartridge with a wick comprising pole component 2 with a bottom end 30 that is  conical and terminates in a point 32, see Figures 2 and 3, and also discloses a wick comprising pole component 2 with a bottom end equipped with a rigid sharpened attachment 36/38/40, see Figures 6 and 7 and paragraphs [0038-0098].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom end of the pole component equipped with a rigid sharpened attachment in the apparatus of McGee et al ‘425, since Elliot et al ‘087 teaches that with such a modification the bottom end of a pole component equipped with a rigid sharpened attachment would be more reliable in piercing the inner seal than the bottom end of the pole component being conical and terminating with a point.  See paragraphs [0096-0098].

Allowable Subject Matter
Claims 8 and 9 are allowed.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 5 and 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 8 and 9:  The prior art did not teach or suggest a spill-proof, passive air freshener refill cartridge as claimed by the applicant, specifically a spill-proof, passive air freshener refill cartridge  comprising a wick container that surrounds the exposed wick component, said wick container having a wick cage structure that is unitary with a base having a central aperture through which the wick pole component projects into the well, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 15-20:  The prior art did not teach or suggest a spill-proof, passive air freshener refill cartridge as claimed by the applicant, specifically a spill-proof, passive air freshener refill cartridge  comprising a tripartite wick having a cylindrical wall component, a lower surface of which is in contact with a laminar disc component, which, in turn, is unitary with a downwardly projecting pole component that is equipped with at least one sharpened feature, thereby enabling Rami Sidawi, et al. - 3 - SR17-01 Pliquid fragrance to climb the pole component via capillary action and enter both the laminar disk component and the cylindrical wall component which are both at least partially exposed to the atmosphere, and a wick holder that surrounds the exposed wick components, said wick holder having a wick cage structure that is unitary with a base having a central aperture through which the wick pole component projects into the well, together in combination with the other claimed features of applicant’s invention and if the 35 U.S.C. 112(b) rejections are corrected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Litten-Brown et al ‘334, Santini et al ‘064, Meier et al ‘103, O’Leary et al ‘753 and Balland et al ‘968 disclose various types of wick air fresheners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752